Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 12, 2015

                                     No. 04-15-00118-CV

  Shirley ADAMS, Charlene Burgess, Willie Mae Herbst Jasik, William Albert Herbst, Helen
                     Herbst and R. May Oil & Gas Company, Ltd.,
                                      Appellants

                                               v.

        MURPHY EXPLORATION & PRODUCTION CO.-USA, A DELAWARE
                          CORPORATION,
                              Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-05-0466-CVA
                          Honorable Stella Saxon, Judge Presiding


                                        ORDER
        On October 28, 2015, this court denied all motions for submission by oral argument and
set this cause for submission on briefs on December 2, 2015. Thereafter, Appellants filed an
unopposed motion for this court to reconsider its decision denying oral argument.
    Appellant’s motion to reconsider setting this cause for submission by oral argument is
GRANTED. See TEX. R. APP. P. 39.1. We hereby withdraw our October 28, 2015 order.
       We set this cause for formal submission and oral argument before this court on December
16, 2015, at 9:00 AM, before a panel consisting of Chief Justice Sandee Bryan Marion, Justice
Marialyn Barnard, and Justice Patricia O. Alvarez. The time for oral argument will be limited to
twenty minutes for Appellants’ opening argument, twenty minutes for Appellees’ argument, and
ten minutes for Appellants’ rebuttal. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 9.1
       If you do not wish to present argument, you must notify this court in writing within seven
days of receiving this notice.
It is so ORDERED on November 12, 2015.
                                                PER CURIAM



ATTESTED TO: ________________________________
             Keith E. Hottle
             Clerk of Court